Motion granted insofar as to modify the order of this court, entered on October 29, 1959, to extend the time for appellants to serve and file the record on appeal and appellants’ points to and including January 5, 1960, with notice of argument for the February 1960 Term of this court, said appeal to be argued or submitted when reached. The stay contained in the order of this court entered October 29, 1959 is continued pending the hearing and determination of the appeals. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.